Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered March 6, 1998, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him to a term of IV3 to 4 years, unanimously affirmed.
In this domestic violence case, the court properly exercised its discretion in admitting carefully limited evidence of defendant’s pattern of abusive conduct. This evidence was admissible to complete the narrative and to provide necessary background information explaining the conduct of the complainant and defendant and was relevant to issues raised by defendant (see, People v Steinberg, 170 AD2d 50, 72-74, affd 79 NY2d 673). Furthermore, any undue prejudice was prevented by the court’s appropriate limiting instructions. Defendant’s related contentions concerning the prosecutor’s summation and the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.